Citation Nr: 1537393	
Decision Date: 09/01/15    Archive Date: 09/10/15

DOCKET NO.  12-30 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center in Milwaukee, Wisconsin


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) benefits.  


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The Veteran served on active duty from February 1958 to January 1960.  He died in April 2009.  The appellant in this case is his widow.  This matter came to the Board of Veterans' Appeals (Board) on appeal from a February 2011 determination of the Department of Veterans Affairs (VA) Pension Management Center (PMC) in Milwaukee, Wisconsin.  In a February 2015 decision, the Board denied entitlement to death pension benefits and accrued benefits.  The remaining issue on appeal - entitlement to DIC benefits - was remanded to the RO for additional evidentiary development. 


FINDINGS OF FACT

1.  The Veteran died in April 2009.  His death certificate lists the cause of his death as myocardial infarction.  Other significant conditions contributing to death were chronic kidney disease and congestive heart failure.  

2.  During the Veteran's lifetime and at the time of his death, service connection was not in effect for any disability, nor had he filed a claim for VA compensation during his lifetime.  

3.  The record contains no indication that a service-connected disability caused or contributed materially or substantially to the Veteran's death, or that the cause of his death was otherwise related to his active service or any incident therein.



CONCLUSIONS OF LAW

1.  A service-connected disability did not cause or contribute substantially or materially to cause the Veteran's death.  38 U.S.C.A. §§ 1310, 5107 (West 2014); 38 C.F.R. §§ 3.307, 3.309, 3.312 (2015).  

2.  The criteria for entitlement to Dependency and Indemnity Compensation benefits pursuant to 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 2014); 38 C.F.R. § 3.22 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the appellant under the VCAA.  In a May 2010 letter issued prior to the initial decision on the claim, VA notified the appellant of the information and evidence needed to substantiate and complete her claim, and of what part of that evidence she was to provide and what part VA would attempt to obtain for her.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2015).  The letter included the additional notification requirements delineated in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  38 U.S.C.A. §  5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The Veteran's service treatment records (STRs) are on file.  In an April 2015 letter, the PMC asked the appellant to complete authorization forms for relevant post-service treatment records pertaining to the Veteran, but she did not respond.  38 U.S.C.A. § 5103A(c) (West 2015); 38 C.F.R. § 3.159(c)(2), (3) (2015).  Given the available evidence, the Board finds that a medical opinion is not necessary.  See 38 U.S.C.A. § 5103A(a) (2015).  A review of the record shows that the RO has complied with all remand instructions as the Veteran's STRs were associated with the claims file and the appellant did not respond to an April 2015 development letter.  See Stegall v. West, 11 Vet. App. 268 (1998).

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary on the issue now being decided.

The appellant has made no substantive arguments regarding entitlement to DIC benefits.  

The Veteran's STRs are negative for pertinent complaints or abnormalities.  At his November 1959 military separation medical examination, his heart and genitourinary system were normal.  Laboratory testing and a chest X-ray were also normal.  The Veteran's blood pressure was 118/78.  On a report of medical history completed in connection with the examination, the Veteran denied having or ever having had pain or pressure in his chest, palpitations or a pounding heart, high blood pressure, kidney stones, frequent or painful urination, or blood in the urine.  

There are no post-service medical records associated with the record on appeal.

In April 2009, the Veteran died.  His death certificate lists the cause of his death as myocardial infarction.  Other significant conditions contributing to death were chronic kidney disease and congestive heart failure.  

At the time of his death, the Veteran was not service-connected for any disability and the record contains no indication that he had filed a claim for VA compensation benefits during his lifetime.  

In February 2010, the appellant filed an application for DIC benefits as the surviving spouse of the Veteran.  

Dependency and Indemnity Compensation (DIC) is awarded to a Veteran's surviving spouse for death resulting from a service-connected disability.  38 U.S.C.A. § 1310 (West 2014).  To establish service connection for the cause of the Veteran's death, the evidence must show that disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2015). 

A service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b) (2015). 

A contributory cause of death is inherently one not related to the principal cause.  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c) (2015).  Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  38 C.F.R. § 3.312(c)(3) (2015). 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2015).  

Service connection for certain diseases, including cardiovascular-renal disease, may be also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. 
§ 3.307(a)(3), 3.309(a) (2015).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a) (2015).  

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

After carefully reviewing the available evidence, the Board finds that the preponderance of the evidence is against the claim for DIC based on service connection for the cause of the Veteran's death.  

As discussed above, the Veteran's death certificate establishes that he died in April 2009, more than 49 years after service separation, from a myocardial infarction.  Significant conditions contributing to his death were chronic kidney disease and congestive heart failure.  No time of onset for these conditions was provided.  

The Veteran's STRs are negative for pertinent complaints or abnormalities.  His heart and kidneys appeared to have been normal at service separation.  There are no post-service clinical records associated with the record on appeal.  There is no other evidence of record suggesting that the Veteran had a heart or kidney disability during service, within the first post-service year, or for many years thereafter.  Finally, there is no indication that the Veteran's fatal myocardial infarction, congestive heart failure or kidney disease were otherwise related to his active service or any incident therein.   

In summary, the Board finds that the available record lacks any indication that that a service-connected disability caused, contributed, or hastened the Veteran's death.  Although the Board recognizes the Veteran's service on behalf of his country and is sympathetic with the appellant's loss of her husband, in light of the evidence discussed above, there is no basis upon which to award service connection for the cause of the Veteran's death.  The Board is not permitted to engage in speculation as to medical causation issues but "must provide a medical basis other than its own unsubstantiated conclusions to support its ultimate decision."  Smith v. Brown, 8 Vet. App. 546, 553 (1996).  Here, the preponderance of the evidence is against the claim of entitlement to service connection for the cause of the Veteran's death.  38 U.S.C.A. § 5107(b) (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Board has also considered the appellant's potential entitlement to DIC under 38 U.S.C.A. § 1318.  Under that provision, if a Veteran's death is not due to service-connected disability, a surviving spouse may still be entitled to DIC benefits in the same manner as if the Veteran's death were service-connected if the Veteran was, at the time of his death, in receipt of or entitled to receive compensation for a service-connected disability continuously rated totally disabling for a period of 10 or more years immediately preceding death; or continuously rated totally disabling for a period of not less than five years from the date of the Veteran's discharge or other release from active duty; or the veteran was a former POW and died after September 30, 1999, and the disability was continuously rated totally disabling for a period of not less than one year immediately preceding death.  38 U.S.C.A. § 1318 (West 2014); 38 C.F.R. § 3.22 (2015).  

In this case, however, none of the criteria for establishing entitlement to DIC under 38 U.S.C.A. § 1318 has been met.  During the Veteran's lifetime and at the time of his death, service connection was not in effect for any disability.  There is no indication that he filed a claim for VA compensation benefits during his lifetime.  Indeed, the appellant does not contend otherwise.  Under these circumstances, the Board finds that there is no legal basis upon which to award DIC pursuant to 38 U.S.C.A. § 1318.  


ORDER

Entitlement to dependency and indemnity compensation (DIC) benefits is denied.  




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


